Title: Franklin’s Notes for a Dispatch, [before 28 November 1777]
From: Franklin, Benjamin
To: 


These jottings are beyond question an early step in formulating the dispatch below, November 30, to the committee for foreign affairs. They afford the first insight we have had into Franklin’s approach to the drafting of such a document, and also into his determination to dabble in French even when preparing notes in English. The list can be assigned only a terminal date. The commissioners met on November 27 to discuss their dispatch, as explained in our annotation of it, and the next day Franklin had ready the draft that his colleagues subsequently accepted and sent. Here he is listing topics that might be included. Perhaps they came up at the meeting on the 27th, although Lee’s account of it says nothing of such a discussion; more probably Franklin talked them over with Deane. In either case they preceded the draft, which was finished by the 28th; the heading on the verso, “Minutes du derniere depeche,” he obviously added later.
 
[Before November 28, 1777]


Sale du Vaissau en Holland
}
Convoy


Difficulté avec le Lion


Confiscation des Prises


—Dedommagement promis en partie
Prusse rien
Conduct d’Hollande d’Espagne
Harangue du Parliamt.
M. Morris—Bills etc. [In pencil:] Amphitrite
Complaints d’Espagne et Hollande
Mesures recommended a donner Satisfaction.
Ordres que nous avons données.
Vacillation du Cour
Promesses de l’Argent
Interets
Monument fini pour M. Montgomery
[Deleted: Mr. Holcker]
Pacquets,
lost 4 going and coming
Enquiries Support of Commissaires. Secretaire.
Inconveniences en amenant des Prizes en France
Infinis des Applications pour aller en Amerique
Minutes du derniere depeche
